                                             Case 2:20-cv-00205-JCM-DJA Document 20 Filed 06/05/20 Page 1 of 2



                                        1    LIPSON NEILSON P.C.
                                             KALEB D. ANDERSON, ESQ.
                                        2    Nevada Bar No. 7582
                                             JESSICA A. GREEN, ESQ.
                                        3    Nevada Bar No. 12383
                                             9900 Covington Cross Drive, Suite 120
                                        4    Las Vegas, Nevada 89144
                                             Phone: (702) 382-1500
                                        5    Fax: (702) 382-1512
                                             kanderson@lipsonneilson.com
                                        6    jgreen@lipsonneilson.com
                                        7    Attorneys for Defendants,
                                             Patenaude & Felix APC; Raymond A. Patenaude;
                                        8    Michael D. Kahn; Angie Hong Hoar; Kristopher C. Childers;
                                             and Ryan Johnson
                                        9
                                                                      UNITED STATES DISTRICT COURT
                                        10
                                                                            DISTRICT OF NEVADA
                                        11
                                        12   TROY CAPITAL LLC, a Nevada Limited )              Case No.: 2:20-cv-00205-JCM-DJA
9900 Covington Cross Drive, Suite 120




                                                                                      )
 (702) 382-1500 – fax (702) 382-1512




                                             Liability Company,
                                        13                                            )
      Las Vegas, Nevada 89144




                                                                                      )
         Lipson Neilson P.C.




                                        14                      Plaintiff,            )
                                                 vs.                                  )        STIPULATION AND ORDER TO
                                        15                                            )        EXTEND DEFENDANTS’
                                             PATENAUDE & FELIX APC, a California )             RESPONSE DATE TO PLAINTIFF’S
                                        16   Professional Corporation; RAYMOND A. )            PARTIAL MOTION FOR SUMMARY
                                             PATENAUDE, a California Attorney (CA Bar )        JUDGMENT [ECF NO. 15]
                                        17
                                             #128855); MICHAEL D. KAHN, a California )
                                                                                      )        (FIRST REQUEST)
                                        18   Attorney (CA Bar #236898); ANGIE HONG )
                                             HOAR, a California Attorney (CA Bar )
                                        19   #212152); KRISTOPHER C. CHILDERS, an )
                                             Arizona Attorney (AZ Bar #022388); RYAN )
                                        20   JOHNSON, an Arizona Attorney, DOE )
                                        21   ATTONEYS 1-10; DOE individuals 11-20; )
                                                                                      )
                                             ROE LAW FIRMS 1-10; and ROE entities 11- )
                                        22   20.                                      )
                                                                                      )
                                        23                      Defendants.           )
                                             _____________________________________ )
                                        24
                                        25   \\\

                                        26   \\\

                                        27   \\\

                                        28   \\\

                                                                                      -1-
                                             Case 2:20-cv-00205-JCM-DJA Document 20 Filed 06/05/20 Page 2 of 2



                                        1           IT IS HEREBY STIPULATED by and between Plaintiff Troy Capital, LLC, by and

                                        2    through its counsel of record RELIEF LAWYERS, LLC and Defendants Patenaude &

                                        3    Felix APC; Raymond A. Patenaude; Michael D. Kahn; Angie Hong Hoar; Kristopher C.

                                        4    Childers; and Ryan Johnson (“Defendants”), by and through their counsel of record,

                                        5    LIPSON NEILSON P.C., that the time for Defendants to file a Response to Plaintiff’s

                                        6    Partial Motion for Summary Judgment [ECF No. 15] shall be extended from its current

                                        7    due date of June 1, 2020 through and including June 8, 2020.

                                        8           Pursuant to Local Rule 6-1(b), the parties state that the reason for the extension

                                        9    is that defense counsel requires more time to fully evaluate and respond to Plaintiff’s

                                        10   Motion, the parties would like to explore additional settlement options, and the parties

                                        11   are exploring potential joinders to currently pending motions.

                                        12          The parties have entered into an agreement in good faith and not for purposes of
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13   delay. This is the parties’ first request for extension.
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14          Dated this 3rd day of June, 2020

                                        15   LIPSON NEILSON, P.C.                             RELIEF LAWYERS, LLC
                                        16
                                             /s/ Jessica A. Green                             /s/ Dale K. Kleven
                                        17   ________________________________                 ________________________________
                                             Kaleb D. Anderson, Esq.                          Dale K. Kleven, Esq.
                                        18   Nevada Bar No. 7582                              Nevada Bar No. 7778
                                             Jessica A. Green, Esq.                           Thomas M. Fronczek, Esq.
                                        19   Nevada Bar No. 12383                             Nevada Bar No. 11380
                                        20   9900 Covington Cross Dr., Suite 120              5550 Painted Mirage Rd., Suite 320
                                             Las Vegas, Nevada 89144                          Las Vegas, Nevada 89149
                                        21   Attorneys for Defendants                         Attorneys for Plaintiff

                                        22
                                        23                                               IT IS SO ORDERED.

                                        24
                                        25
                                                                                         ____________________________________
                                        26                                               UNITED STATES DISTRICT JUDGE
                                                                                         JAMES C. MAHAN
                                        27                                                        June 5, 2020
                                                                                         DATED: _____________________________
                                        28

                                                                                          -2-
